Citation Nr: 0717988	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-36 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1975, and from October 1980 to October 1984.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in  San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  

In April 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  An unappealed July 2000 rating decision denied service 
connection for schizophrenia.

2.  The evidence pertaining to schizophrenia submitted 
subsequent to the July 2000 rating decision was not 
previously submitted, but it neither relates to an 
unestablished fact necessary to substantiate the claim, nor 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's July 2000 decision that denied service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. New and material evidence has not been received to reopen 
the veteran's claim for service connection for schizophrenia. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim to reopen and grant his claim of service 
connection for schizophrenia was received in February 2003.  
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  Alternatively, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred in service, if the evidence shows that the disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of the disease during service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, a number of medical records have been added to 
the record since the July 2000 denial, including VAMC 
treatment records and two VA examinations.  This evidence is 
new because it has not previously been submitted.

However, the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  The veteran's claim was denied in 
July 2000 for lack of an objective nexus opinion between his 
current psychiatric condition and service.  The Board is 
cognizant of the veteran's arguments that his psychiatric 
condition is related to service but the veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His arguments cannot 
provide a factual predicate upon which compensation may be 
granted.

The evidence that has been submitted since that rating 
decision, while confirming the veteran's diagnosis of 
schizophrenia, fails to document a nexus between the current 
diagnosis and any incident in service.  Additionally, none of 
the new evidence submitted shows a diagnosis of schizophrenia 
or other psychosis within one year of separation from service 
so as to allow service connection on a presumptive basis.  
The only information helpful to the veteran's service 
connection claim that is contained in this new evidence is 
his diagnosis of schizophrenia, but this information was 
already of record at the time of the July 2000 denial.  

Additionally, the veteran claims that his schizophrenia was 
caused by a head injury in service.  The new medical evidence 
does document a current brain abnormality, but this is not 
new evidence as a June 1999 CT scan documenting a brain 
abnormality was of record at the time of the July 2000 rating 
decision.  Moreover, the current brain abnormality has not 
been linked in any way to an injury in service or to any head 
injury whatsoever.  The evidence received with the veteran's 
request to reopen his claim is cumulative, redundant, and 
does not establish an unestablished fact necessary to 
substantiate the claim.  For all of these reasons, the 
veteran's request to reopen his claim is denied.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in August 2003, the RO issued a letter which 
notified the veteran of the enactment of the VCAA and 
explained the definition of new and material evidence.  
Although this letter did not explain what evidence was 
missing when the veteran initially sought service connection, 
the rating decision issued in January 2004 advised the 
veteran that there was no evidence that the veteran incurred 
schizophrenia in service.

In May 2006 the RO issued another letter to the veteran 
specifically informing him of the evidence and information 
necessary to reopen his claim based on the prior denial, and 
also of what evidence and information would be necessary to 
establish his entitlement to service connection.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter issued by the 
RO also informed the appellant of the actions VA would take 
to assist him to develop the claims, advised the veteran to 
tell VA about any additional evidence the veteran wanted VA 
to obtain, and advised the veteran to submit evidence on his 
own behalf, including such evidence as his own statements or 
statements from others.  

The Board finds that the May 2006 notice advised the veteran 
of each element of notice described in Pelegrini, as well 
providing notice of the evidence which would be new and 
material as required in Kent.  The claims were thereafter 
readjudicated, 


when the supplemental statement of the case was issued in 
March 2007, so the notices provided meet the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  To 
the extent that the timing of the notice required in Kent did 
not meet the requirements, since VCAA-compliant notice was 
subsequent to the initial rating decision which denied the 
request to reopen, the Board notes that the veteran has 
demonstrated actual knowledge of the information, by 
requesting and obtaining VA medical or has demonstrated that 
lack of such information did not result in any prejudice to 
the veteran.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA clinical records have been 
obtained.  In the absence of new and material evidence to 
reopen the claim for service connection for schizophrenia, 
there is no duty to afford the veteran VA examination.  The 
veteran has been afforded an opportunity to submit any 
additional evidence and has been afforded the opportunity to 
identify any relevant evidence.  The veteran has specifically 
indicated that there are no additional records which might be 
relevant to the claim.  

The Board finds that, if there was any defect in compliance 
with the VCAA, the record establishes that the veteran has 
not been prejudiced thereby.  The record establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the request to reopen the claim for 
service connection for schizophrenia.  See Overton v. 
Nicholson, 20 Vet .App. 427, 438 (2006).  The Board finds 
that all requirements in the VCAA, including the duty to 
notify the veteran and the duty to assist the veteran, have 
been met, and that the timing of the notice has not 
prejudiced the veteran.  Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for schizophrenia, and the 
appeal is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


